Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 1 of 18 PageID 53957



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

  Wave Lengths Hair Salons of                       Case No. 2:16-cv-206-FtM-PAM-MRM
  Florida, Inc., on behalf of itself
  and all others similarly situated, d/b/a
  Salon Adrian,

                        Plaintiff,

  v.                                                     MEMORANDUM AND ORDER

  CBL & Associates Properties, Inc.
  CBL & Associates Management, Inc.,
  CBL      &     Associates    Limited
  Partnership, and JC Gulf Coast Town
  Center, LLC,

                        Defendants.


         This matter is before the Court on Plaintiff’s Motion for Class Certification and the

  parties’ Motions to Exclude the opinions of four expert witnesses. For the following

  reasons, the Motion for Class Certification is granted in part and denied in part, and the

  Motions to Exclude are denied.

  BACKGROUND

         This case involves alleged overcharges for electricity in shopping malls. Plaintiff

  Wave Lengths Hair Salon of Florida d/b/a Salon Adrian is a tenant in Gulf Coast Town

  Center, a mall in Ft. Myers, Florida, that was owned and managed by Defendant CBL &

  Associates Properties, Inc., and its related Defendant entities (collectively, “CBL”).

  Wave Lengths alleges that it was overcharged thousands of dollars, and that collectively,

  CBL’s tenants were overcharged for more than 190 million kilowatt hours (kWh) of
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 2 of 18 PageID 53958



  electricity as a result of the alleged scheme described below.

             Most tenants at malls CBL managed signed a form lease agreement that provided

  that “Tenant shall not be charged more than the rates it would be charged for the same

  [electric] services if furnished directly to the Leased Premises by the Local Utility

  Company . . . .” (Pl.’s Ex. 10 at 7, § 2.5.) Rider A of the lease provides for the calculation

  of electricity charges, and again provides that the rate “shall not exceed the rate (including

  taxes) which Tenant as the operator of a separately metered and billable facility would

  otherwise pay . . . had Tenant purchased such electricity directly from the Local Utility

  Company.” (Id. at 29, Rider A.)

             CBL contracts with an electrical consulting company called Valquest to perform

  “surveys” of electrical usage at CBL’s properties. CBL uses those surveys to charge its

  tenants for electricity. According to Plaintiff, CBL and Valquest intentionally engaged in

  a scheme to inflate both the usage and the rate for that usage. Indeed, Plaintiff cites to

  evidence that Valquest and CBL knew what they were doing was wrong and potentially

  illegal.

             Plaintiff’s claims include claims under the federal Racketeer Influenced and Corrupt

  Organizations Act (“RICO”), Florida RICO, unjust enrichment, and the Florida Deceptive

  and Unfair Trade Practices Act (“FDUTPA”). Plaintiff seeks certification of a nationwide

  class for the federal RICO claim, and a Florida sub-class for the remaining claims. The

  proposed nationwide class definition is:

             All tenants at shopping malls managed by CBL & Associates Management,
             Inc., whose electricity charges were determined based on a Valquest survey
             within the applicable limitations period.


                                                  2
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 3 of 18 PageID 53959



  The Florida subclass is defined as:

         All tenants at shopping malls in Florida managed by CBL & Associates
         Management, Inc., whose electricity charges were determined based on a
         Valquest survey within the applicable limitations period.

  (Pl.’s Supp. Mem. (Docket No. 140) at 1.) Excluded from these classes are Defendants,

  their affiliates and related companies, their directors, corporate officers, and their

  immediate family members, and any government entity. (Id. at 1 n.1.)

  DISCUSSION

  A.     Class Certification Standard

         A plaintiff seeking to certify a class must initially establish that:

         (1) the class is so numerous that joinder of all the members is impracticable;
         (2) there are questions of law or fact common to the class; (3) the claims or
         defenses of the representative parties are typical of the claims or defenses of
         the class; and (4) the representative parties will fairly and adequately protect
         the interests of the class.

  Fed. R. Civ. P. 23(a). If Rule 23(a)’s threshold criteria are met, the plaintiff must then

  show that the action is maintainable under one of the subsections of Rule 23(b). Plaintiff

  seeks to maintain a class under Rule 23(b)(3).

         Plaintiff bears the burden of establishing each prerequisite element to certification.

  See Gen. Tel. Co. v. Falcon, 457 U.S. 147, 161 (1982). In rigorously analyzing whether

  Plaintiff has met its burden, the Court “should not determine the merits” of the claim but

  “can and should consider the merits of the case to the degree necessary to determine

  whether the requirements of Rule 23 will be satisfied.” Valley Drug Co. v. Geneva

  Pharm., Inc., 350 F.3d 1181, 1188 n.15 (11th Cir. 2003); see also Coopers & Lybrand v.

  Livesay, 437 U.S. 463, 469 (1978) (noting that analysis of a class certification motion



                                                 3
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 4 of 18 PageID 53960



  “generally involves considerations that are enmeshed in the factual and legal issues

  comprising plaintiff’s cause of action”) (quotation omitted). Ultimately, because of the

  fact-specific quality of the analysis, the Court exercises broad discretion in determining

  whether to certify a particular class under Rule 23. See Reiter v. Sonotone Corp., 442

  U.S. 330, 345 (1979); Cooper v. Southern Co., 390 F.3d 695, 711 (11th Cir. 2004).

  B.        Rule 23(a)

            Defendants do not mention Rule 23(a)’s requirements, thus apparently conceding

  that Plaintiff has established those requirements. Nevertheless, because the Court must

  conduct an independent rigorous analysis, the Court discusses each below.

            1.       Numerosity

            Rule 23(a) requires that a class “be so numerous that joinder of all members is

  impracticable.” Fed. R. Civ. P. 23(a)(1). This rule imposes a “generally low hurdle,” and

  “a plaintiff need not show the precise number of members in the class.” Schojan v. Papa

  Johns Int’l, Inc., 303 F.R.D. 659, 664 (M.D. Fla. 2014) (quoting Manno v. Healthcare

  Revenue Recovery Grp., LLC, 289 F.R.D. 674, 684 (S.D. Fla. 2013)). Defendants do not

  take issue with Plaintiff’s assertion that there are approximately 3,300 putative class

  members. This is sufficient to meet the numerosity requirement.

            2.       Commonality

            Rule 23(a) also requires that “there are questions of law or fact common to the

  class.”        Fed. R. Civ. P. 23(a)(2).   This requires at least one legal or factual issue

  “susceptible to class-wide proof.” Williams v. Mohawk Indus., 568 F.3d 1350, 1355 (11th

  Cir. 2009) (quoting Murray v. Auslander, 244 F.3d 807, 811 (11th Cir. 2001)). “Only one


                                                  4
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 5 of 18 PageID 53961



  issue is required, though, and the existence of even one common question of law or fact is

  ‘sufficient to satisfy the [l]ow hurdle of Rule 23(a)(2).’” Mills v. Foremost Ins. Co., 269

  F.R.D. 663, 671 (M.D. Fla. 2010) (quoting Williams, 568 F.3d at 1356); see also Vega v.

  T-Mobile USA, Inc., 564 F.3d 1256, 1268 (11th Cir. 2009) (describing the 23(a)(2)

  prerequisite as a “relatively light burden”). Commonality may be satisfied “even with

  some factual variations among class members.” Schojan, 303 F.R.D. at 665.

         As noted, Defendants apparently concede that Plaintiff has established

  commonality. There are common questions of both law and fact here, including the

  alleged scheme to defraud all class members by inflating both energy use and the price of

  that energy. This element is satisfied.

         3.     Typicality

         Rule 23(a) also requires that the claims or defenses of the representative parties are

  typical of the claims or defenses of the class. Fed. R. Civ. P. 23(a)(3). “The claim of a

  class representative is typical if ‘the claims or defenses of the class and the class

  representative arise from the same event or pattern or practice and are based on the same

  legal theory.’” Williams, 568 F.3d at 1357 (quoting Kornberg v. Carnival Cruise Lines,

  Inc., 741 F.2d 1332, 1337 (11th Cir. 1984)). To establish typicality, “there must be a

  nexus between the class representative’s claims or defenses and the common questions of

  fact or law which unite the class.” Kornberg, 741 F.2d at 1337. “A sufficient nexus is

  established if the claims or defenses of the class and the class representative arise from the

  same event or pattern or practice and are based on the same legal theory.” Id.




                                                5
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 6 of 18 PageID 53962



         Again, Defendants implicitly concede that Plaintiff is a typical class representative.

  And as a tenant who signed the challenged form lease and was a victim of the alleged

  scheme to defraud, Plaintiff has sufficiently established typicality.

         4.     Adequacy

         Adequacy requires Plaintiff to establish that it “will fairly and adequately protect

  the interests of the class.” Fed. R. Civ. P. 23(a)(4). Given Defendants’ lack of opposition

  on this point, Plaintiff has established adequacy of representation.

  C.     Rule 23(b)(3)

         Plaintiff seeks to maintain a class under Rule 23(b)(3). This subsection requires

  that: (1) questions of law or fact common to the members of the class predominate over

  any questions affecting individual members; and (2) a class action is the superior method

  of adjudicating the controversy.

         1.     Predominance

         “Common issues of fact and law predominate if they have a direct impact on every

  class member’s effort to establish liability and on every class member’s entitlement to

  injunctive and monetary relief.” Williams, 568 F.3d at 1357 (citation and quotations

  omitted).    The predominance inquiry is more demanding than the commonality

  requirement of Rule 23(a). Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623-24

  (1997).

         [I]f common issues truly predominate over individualized issues in a lawsuit,
         then “the addition or subtraction of any of the plaintiffs to or from the class
         [should not] have a substantial effect on the substance or quantity of evidence
         offered.” Put simply, if the addition of more plaintiffs to a class requires the
         presentation of significant amounts of new evidence, that strongly suggests


                                                6
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 7 of 18 PageID 53963



         that individual issues (made relevant only through the inclusion of these new
         class members) are important. . . . If, on the other hand, the addition of more
         plaintiffs leaves the quantum of evidence introduced by the plaintiffs as a
         whole relatively undisturbed, then common issues are likely to predominate.

  Klay v. Humana, Inc., 382 F.3d 1241, 1255 (11th Cir. 2004), abrogated in part on other

  grounds, Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639 (2008). To determine

  whether class or individual issues predominate, a court must take into account the claims,

  defenses, relevant facts, and applicable substantive law to assess the degree to which

  resolution of classwide issues will further each individual class member’s claim against the

  defendant. Coastal Neurology, Inc. v. State Farm Mut. Auto. Ins. Co., 458 F. App’x 793,

  794 (11th Cir. 2012) (citing Klay, 382 F.3d at 1254).            Common issues will not

  predominate over individual questions if the “resolution of [an] overarching common issue

  breaks down into an unmanageable variety of individual legal and factual issues.” Bussey

  v. Macon Cty. Greyhound Park, Inc., 562 F. App’x 782, 789 (11th Cir. 2014) (quotation

  omitted). Moreover, certification is inappropriate if the “plaintiffs must still introduce a

  great deal of individualized proof or argue a number of individualized legal points to

  establish most or all of the elements of their individual claims.” Id. (quoting Klay, 382

  F.3d at 1255).

         CBL does not address the first commonality among the putative class members:

  the fact that all were tenants whose electricity charges were billed based on Valquest

  surveys. CBL instead contends that some of its tenants’ leases differed in material ways

  from Plaintiff’s lease, including that some leases allowed CBL to average electricity usage

  and charge using surveys. But Plaintiff counters that no class members used the other




                                               7
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 8 of 18 PageID 53964



  types of leases to which CBL points. Plaintiff has proffered significant evidence that CBL

  acknowledged that all class members’ leases had essentially identical utility provisions.

  Moreover, whether the leases allowed surveys to determine utility charges is irrelevant,

  because none of the leases allowed CBL to charge its tenants more than their actual use

  would support.

         CBL also contends that there may be class members who negotiated separately with

  CBL regarding electricity. But now is the time for evidence, not argument, and CBL cites

  no record evidence to support this hypothesis.

         CBL next argues that the leases contained a requirement that a tenant must give

  written notice regarding disputes. According to CBL, the Court must determine whether

  any putative class member gave such notice, and such individualized inquiries preclude a

  finding of predominance. Plaintiff contends that the lease requires notice only when a

  tenant disputes a payment and that, in any event, the notice requirement helped perpetuate

  the fraud because it also required tenants to waive audit rights and thus tenants were

  prevented from discovering the alleged fraud. Whether notice was required in the first

  instance for the claims Plaintiff raises is more properly addressed in a dispositive motion

  and will not prevent certification of a class.

         To the extent there is a statute of limitations issue, as CBL argues, that is also more

  properly resolved in a dispositive motion. In fraud cases like this one, the statute of

  limitations is often tolled, and regardless, the class members claim damages arising from

  conduct within the four years before suit was filed, which is undisputedly timely. Statute

  of limitations issues do not defeat predominance.


                                                   8
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 9 of 18 PageID 53965



                 a.       RICO

         CBL also argues that proximate causation is inappropriate for classwide treatment.

  Plaintiff claims that CBL and Valquest together were an “enterprise” engaged in a “pattern

  of racketeering activity” under federal and state RICO.        18 U.S.C. § 1962(a).      The

  racketeering activities alleged were mail and wire fraud—mailing lease agreements and

  inflated electricity bills and accepting tenants’ inflated payments through the mail or wires.

  In addition, Plaintiffs contend that CBL’s actions constituted violations of state laws,

  specifically laws that prohibit re-selling electricity for more than the reselling entity paid

  for that electricity.

         Plaintiff alleges a nationwide conspiracy between CBL and Valquest to inflate

  CBL’s tenants’ utility bills.

         [T]he plaintiffs’ RICO claims are not simply individual allegations of
         [overcharges] lumped together, and the allegation of an official corporate
         policy or conspiracy is not simply a piece of circumstantial evidence being
         used to support such individual [overpayment] claims. Instead, the very
         gravamen of the RICO claims is the ‘pattern of racketeering activities’ and
         the existence of a national conspiracy

  to inflate tenants’ utility bills. Klay, 382 F.3d at 1257.

         The facts Plaintiff alleges “are not facts from which jurors will be asked to infer the

  commission of wrongful acts against individual plaintiffs; these very facts constitute

  essential elements of each plaintiff’s RICO claims.” Id. Indeed, the alleged policy

  behind the electricity-billing scheme “constitute[s] the very heart of the plaintiffs’ RICO

  claims here, and would necessarily have to be re-proven by every plaintiff if each

  [plaintiff’s] claims were tried separately.” Id.




                                                9
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 10 of 18 PageID 53966



          Similarly, Plaintiff’s burden to prove reliance does not defeat class certification

   here. “[T]he simple fact that reliance is an element in a cause of action is not an absolute

   bar to class certification.” Id. at 1258. Especially where, as here, the common issues of

   fact—the alleged scheme and conspiracy regarding inflating utility usage and costs—“are

   quite substantial . . . [t]hey would tend to predominate over all but the most complex

   individualized issues.”     Id. at 1258-59.     Moreover, because the misrepresentations

   alleged were essentially identical for each class member, “the circumstantial evidence that

   can be used to show reliance is common to the whole class.” Id. at 1259. “It does not

   strain credulity to conclude that each plaintiff, in entering into [leases] with the defendants,

   relied upon the defendants’ representations and assumed they would be [charged] the

   amounts [the leases allowed].”       Id.   Because reliance may be proved by common

   evidence, individualized reliance issues do not predominate over common questions.

          Finally, CBL contends that the class’s damages are not susceptible of class-wide

   proof. This is likely true, because each class member’s exact damages will depend on the

   electricity the tenant actually used, how much that electricity would have cost, and how

   much the tenant was charged. But individual questions of damages do not preclude

   certification of fact and liability issues. Carriuolo v. Gen. Motors Co., 823 F.3d 977, 988

   (11th Cir. 2016). CBL argues that the Supreme Court’s decision in Comcast Corp. v.

   Behrend, 569 U.S. 27 (2013), forecloses class actions when there are individual damages

   questions.   But that is not what Comcast held.          Rather, Comcast reversed a class-

   certification order that accepted a theory of damages that was distinct from the class’s

   theory of injury. “Comcast simply requires that ‘any model supporting a plaintiff’s


                                                 10
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 11 of 18 PageID 53967



   damages case must be consistent with its liability case.’” Carriuolo, 823 F.3d at 988

   (quoting Comcast, 569 U.S. at 35). Plaintiff’s damages theory here is consistent with its

   theories of liability, and “there is no evidence to suggest that the class-wide adjudication

   of . . . liability will be subsumed in or overwhelmed by an individualized damages inquiry.”

   Id. at 989. Plaintiff’s request for class certification thus does not run afoul of Comcast.

          As the Eleventh Circuit has emphasized, “[c]ommon issues of fact and law

   predominate if they ‘ha[ve] a direct impact on every class member’s effort to establish

   liability and on every class member’s entitlement to . . . relief.” Klay, 382 F.3d at 1255

   (quoting Ingram v. Coca-Cola Co., 200 F.R.D. 685, 699 (N.D. Ga. 2001)).                Even

   resolution of the underlying RICO issues will have a direct impact on establishing liability

   for each class member. Plaintiff has established predominance for its RICO and Florida

   RICO claims.

                  b.      FDUTPA

          The analysis is the same with regard to the Florida class’s FDUTPA claim. This

   claim is even more appropriate for class treatment because the FDUTPA does not require

   proof of actual reliance. See Carriuolo, 823 F.3d at 984 (citing Davis v. Powertel, Inc.,

   776 So. 2d 971, 973 (Fla. Dist. Ct. App. 2000)). Rather, the question is whether the

   conduct at issue would deceive an objective reasonable consumer. Fitzpatrick v. Gen.

   Mills, Inc., 635 F.3d 1279, 1283 (11th Cir. 2011). This question is undoubtedly common

   to the entire class.

          To state a claim for a violation of FDUTPA, “Plaintiff must establish (1) a deceptive

   act or unfair practice; (2) causation; and (3) actual damages.” Justice v. Rheem Mftg. Co.,


                                                11
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 12 of 18 PageID 53968



   318 F.R.D. 687, 696 (S.D. Fla. 2016).           Although Defendants argue that there are

   individual issues regarding the alleged deceptive act, Defendants focus their argument on

   the causation element.      According to Defendants, the Court is required to examine

   individual leases and whether each tenant would have decided to enter into a lease had it

   known about the alleged overcharging. But this contention is directly contrary to the

   FDUPTA’s focus on the objective reasonable consumer, rather than on individual reliance.

   While their must be a nexus between the deceptive act and damages, that nexus need not

   be in the form Defendants urge. And it goes without saying that any objective reasonable

   business owner is not likely to enter into a lease if that lease includes charges for electricity

   that far outpace the business’s electric use.       Even tenants whose leases allowed for

   electricity bills based on surveys would not have expected the scheme Plaintiff alleges here.

   Plaintiff has sufficiently established that common issues predominate with respect to its

   FDUTPA claim.

                 c.      Unjust Enrichment

          Unjust enrichment requires proof of “(1) a benefit conferred upon a defendant by

   the plaintiff, (2) the defendant’s appreciation of the benefit, and (3) the defendant’s

   acceptance and retention of the benefit under circumstances that make it inequitable for

   him to retain it without paying the value thereof.” United Techs. Corp. v. Mazer, 556 F.3d

   1260, 1270 (11th Cir. 2009) (quotation omitted).           The unjust-enrichment inquiry is

   necessarily individual, and the Eleventh Circuit has noted that court “have found unjust

   enrichment claims inappropriate for class action treatment.” Vega, 564 F.3d at 1274.

   Whether the circumstances of any individual tenant make it inequitable for CBL to have


                                                  12
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 13 of 18 PageID 53969



   retained the alleged benefit is an individual inquiry that is not appropriate for class-wide

   resolution. Thus, the Court declines to certify an unjust-enrichment class.

          2.     Superiority

          The second prong of Rule 23(b)(3) requires Plaintiff to show that “a class action is

   superior to other available methods fairly and efficiently adjudicating the controversy.”

   Fed. R. Civ. P. 23(b)(3). For this prong, the focus “is not on the convenience or burden

   of a class action suit per se, but on the relative advantages of a class action suit over

   whatever other forms of litigation might be realistically available to the plaintiffs.” Klay,

   382 F.3d at 1269. As a result, the predominance analysis “has a tremendous impact on

   the superiority analysis of this [p]art for the simple reason that, the more common issues

   predominate over individual issues, the more desirable a class action lawsuit will be as a

   vehicle for adjudicating the plaintiffs’ claims.” Id. Rule 23(b)(3) provides four specific

   non-exclusive considerations pertinent to these findings:

          (A) the class members’ interests in individually controlling the
          prosecution or defense of separate actions;

          (B) the extent and nature of any litigation concerning the controversy
          already begun by or against class members;

          (C) the desirability or undesirability of concentrating the litigation of the
          claims in the particular forum; and

          (D)    the likely difficulties in managing a class action.

   Fed. R. Civ. P. 23(b)(3)(A)-(D).

          CBL does not directly challenge the superiority prong of the analysis. Instead,

   CBL focuses on whether the class is ascertainable and can be objectively defined, and

   whether Plaintiff is an adequate class representative. The ascertainability and class-


                                                13
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 14 of 18 PageID 53970



   definition argument is without merit, given that the class is only tenants whose utility bills

   were calculated based on a Valquest survey. That should be easily ascertainable from

   CBL’s records. And CBL’s objection to Plaintiff as a class representative are equally

   specious. “[A] party’s claim to representative status is defeated only if the conflict

   between the representative and the class is a fundamental one, going to the specific issues

   in controversy.” Pickett v. Iowa Beef Processors, 209 F.3d 1276, 1280 (11th Cir. 2000).

   CBL’s general assertion that Plaintiff is an inadequate representative does not demonstrate

   any conflict, much less any fundament conflict, between Plaintiff and the class.

   D.     Daubert

          Rule 702 of the Federal Rules of Evidence permits the admission of expert

   testimony if:

          (1) the expert is qualified to testify competently regarding the matters he
          intends to address; (2) the method[ ] by which the expert reaches his
          conclusions is sufficiently reliable as determined by the sort of inquiry
          mandated in Daubert; and (3) the testimony assists the trier of fact, through
          the application of scientific, technical, or specialized expertise, to understand
          the evidence or to determine a fact in issue.

          Cook ex rel. Estate of Tessier v. Sheriff of Monroe County, Fla., 402 F.3d 1092,

   1107 (11th Cir. 2005) (quoting United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir.

   2004)). “[E]xpert testimony is admissible if it concerns matters that are beyond the

   understanding of the average lay person.” Frazier, 387 F.3d at 1262.

          Under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589 (1993),

   once a witness qualifies as an expert, the Court has the obligation to act as a gatekeeper,

   screening the expert’s testimony to ensure that it is not only relevant but reliable. See also




                                                 14
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 15 of 18 PageID 53971



   Allison v. McGhan Med. Corp., 184 F.3d 1300, 1310 (11th Cir. 1999). Moreover, the

   barriers to the admission of expert testimony “are even more relaxed in a bench trial

   situation, where the judge is serving as factfinder and we are not concerned about ‘dumping

   a barrage of questionable scientific evidence on a jury.’” United States v. Brown, 415

   F.3d 1257, 1268 (11th Cir. 2005) (quoting Allison, 184 F.3d at 1310). And the Court’s

   “gatekeeper role . . . is not intended to supplant the adversary system . . . : ‘[v]igorous

   cross-examination, presentation of contrary evidence, and careful instruction on the burden

   of proof are the traditional and appropriate means of attacking shaky but admissible

   evidence.’” Allison, 184 F.3d at 1311 (quoting Daubert, 509 U.S. at 596).

          1.     Plaintiff’s Motions

                 a.     Dr. Christopher Knittel

          Plaintiff seeks to exclude the testimony of Defendants’ economics and energy

   markets expert Dr. Christopher Knittel. Dr. Knittel, a professor at MIT, offers opinions

   regarding class-certification factors, in particular whether there are material differences in

   the lease agreements class members signed so that there is no predominance or

   commonality. Plaintiff claims that Dr. Knittel evaluated less than 1% of the class’s leases,

   and that CBL chose the leases it gave Dr. Knittel to support its theory, ignoring all of the

   leases that were similar to or the same as Plaintiff’s lease.

          Because the Court has concluded that class certification is appropriate, this Motion

   is moot and will be denied as such.




                                                 15
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 16 of 18 PageID 53972



                  b.    Paul Habibi

          Plaintiff also seeks to exclude the testimony of one of Defendants’ damages experts,

   Paul Habibi. This expert, too, is propounded in opposition to class certification. Thus,

   Plaintiff’s challenges to his testimony are moot.

          2.      Defendants’ Motions

                  a.    Barry Mukamal

          Defendants seek to exclude Plaintiff’s damages expert Barry Mukamal, claiming

   that his method of computing class-wide damages is fatally flawed and wholly unreliable.

          Defendants first argue that Mr. Mukamal assumes that the rates CBL paid for

   electricity should have been passed through to its tenants. Defendants assert the leases

   only require that the rate be the same that the tenant would have received had it purchased

   electricity separately from the utility company.     This oversimplifies the lease terms,

   however, and ignores the interplay of the lease terms and state utility regulations, at least

   some of which may require exactly the rate pass-through that Mr. Mukamal opines about.

   To the extent Defendants are successful in establishing that the rates they charged were

   permissible under the leases and/or state laws, the Court can disregard this portion of Mr.

   Mukamal’s opinion. It is not a reason to exclude him.

          Moreover, as Plaintiff points out, Defendants criticize Mr. Mukamal’s assumptions

   regarding energy rates and energy usage, but the data Mr. Mukamal used came directly

   from Defendants’ documents, in particular the statements Valquest supplied to CBL. To

   the extent that Mr. Mukamal engages in any speculation, that is a matter for cross-

   examination.


                                                16
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 17 of 18 PageID 53973



                 b.     Dr. John O’Brien

          Defendants do not clearly describe the scope of Dr. O’Brien’s testimony. He

   apparently will opine that Valquest inflated CBL’s tenants estimated energy usage by

   including electric equipment that tenants did not actually use. Thus, for example, Dr.

   O’Brien contends that Valquest added food warmers to a restaurant tenant’s equipment list

   even though the restaurant had not included that equipment in its own list. Defendants

   argue that Dr. O’Brien mischaracterized the testimony with regard to a single tenant and

   has no evidence that this ever happened with respect to any other tenants. Thus, according

   to Defendants, Dr. O’Brien’s broad “Valquest did this routinely” opinion is without basis.

   But whether the testimony lacks foundation is something to be explored on cross-

   examination and is not a reason to exclude the testimony.

          Next, Defendants contend that Dr. O’Brien impermissibly testifies that CBL should

   have reconciled its tenants’ energy accounts on a yearly basis, to give tenants the difference

   between the Valquest survey and their actual usage. According to Defendants, because

   Dr. O’Brien is not an accountant, he is not qualified to testify as to what sort of

   reconciliations were required.      But Dr. O’Brien does not opine regarding legal

   requirements, rather, he opines that CBL’s failure to do an annual reconciliation meant that

   CBL cheated its tenants. CBL’s argument provides no reason to exclude Dr. O’Brien’s

   testimony.

          Finally, Defendants argue that Dr. O’Brien offers opinions on the meaning and

   interpretation of state utility laws and regulations. What laws require is a matter for the

   Court to determine, but if Dr. O’Brien’s testimony at trial starts to stray into this area,


                                                17
Case 2:16-cv-00206-PAM-MRM Document 242 Filed 01/07/19 Page 18 of 18 PageID 53974



   Defendants can object. Dr. O’Brien can testify regarding what states’ provisions require

   landlords to charge tenants only what the landlord is charged for electricity, and which

   tenants would be subject to those laws. Defendants’ Motion is denied.

   CONCLUSION

         Plaintiff has established that class certification is appropriate on the class’s claims

   under RICO, Florida RICO, and FDUTPA. Class certification is not warranted on the

   claim of unjust enrichment. Accordingly, IT IS HEREBY ORDERED that:

         1.     Plaintiff’s Motion for Class Certification (Docket No. 140) is GRANTED

                in part and DENIED in part;

         2.     With the exclusions noted above, the Court CERTIFIES the following class
                for prosecution of the federal RICO claim:
                All tenants at shopping malls managed by CBL & Associates
                Management, Inc., whose electricity charges were determined based
                on a Valquest survey within the applicable limitations period.

         3.     With the exclusions noted above, the Court CERTIFIES the following class
                for prosecution of the Florida RICO and FDUTPA claim:
                All tenants at shopping malls in Florida managed by CBL &
                Associates Management, Inc., whose electricity charges were
                determined based on a Valquest survey within the applicable
                limitations period.

         4.     Plaintiff’s Motions to Exclude (Docket Nos. 196, 197) are DENIED as
                moot; and
         5.     Defendants’ Motions to Exclude (Docket Nos. 200, 201) are DENIED.

   Dated: January 7, 2019
                                                    s/ Paul A. Magnuson
                                                    Paul A. Magnuson
                                                    United States District Court Judge




                                               18
